NOT DESIGNATED FOR PUBLICATION

                                             No. 122,744

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                                 BRANDON BRYANT INGRAM JR.,
                                         Appellant.


                                  MEMORANDUM OPINION

       Appeal from Geary District Court; STEVEN L. HORNBAKER, judge. Opinion filed August 6, 2021.
Affirmed.


       Rick Kittle, of Kansas Appellate Defender Office, for appellant.


       Bobby J. Hiebert Jr., assistant county attorney, and Derek Schmidt, attorney general, for appellee.


Before ATCHESON, P.J., HILL and CLINE, JJ.


       PER CURIAM: A jury sitting in Geary County District Court found Brandon Bryant
Ingram Jr. guilty of felony theft, identify theft, and unlawful use of a computer when he
used personal identification information of En En Chen to loot about $57,000 from a
bank account for a restaurant Chen owned and operated. Ingram contends the State
presented insufficient evidence to support the convictions for identity theft and unlawful
use of a computer. We disagree and affirm the convictions and sentences.


       Given the narrow issues on appeal, we offer a streamlined recitation of the facts.
For years, Chen ran the China Chef restaurant in Junction City. He maintained a business

                                                   1
account for the enterprise at the local branch of a regional bank. For a time, Ingram
worked at the restaurant delivering to-go orders to customers. He also worked for a tax
service that Chen used. So Ingram knew about Chen's finances and had access to
identification information for Chen and his accounts.


       Every five or six years, Chen would close the restaurant for an extended period
and travel to his native China. Upon returning from his most recent trip in May 2018,
Chen discovered that his business account had no money in it. With the assistance of a
friend who acted as a translator, Chen spoke with a bank representative. He reviewed a
printout of bank documents and identified 95 unauthorized electronic transactions
transferring $57,087.98 from the account. Other banking records showed the money had
been moved into accounts in the name of Ingram or Brittany Harper. Armed with that
information, Chen contacted law enforcement authorities.


       In due course, a detective interviewed Ingram and Harper. Intermittent romantic
partners, Ingram and Harper had two children together. But they seldom shared a
household and were not during this time. Harper disclaimed any knowledge of the bank
transfers. Ingram initially told the detective he was unaware of the transactions. But when
the detective confronted him with documents showing payments on his sizeable hospital
bill, Ingram admitted moving money out of Chen's account. He said he did so to cover
various financial obligations he had, including the hospital bill. Ingram told the detective
he bore Chen no ill-will and simply needed money from somewhere to pay debts.


       At trial in July 2019, Chen testified about his business and the bank account. The
other prosecution witnesses included a representative of the bank, the investigating
detective, and Harper. The detective recounted his conversations with both Harper and
Ingram for the jury. Ingram neither testified in his own defense nor offered other
evidence.


                                             2
       As we have indicated, the jury convicted Ingram of theft, a severity level 7
nonperson felony violation of K.S.A. 2017 Supp. 21-5801, based on the amount of the
loss; identity theft, a severity level 8 nonperson felony violation of K.S.A. 2017 Supp.
21-6107; and unlawful use of a computer, a severity level 8 nonperson felony violation of
K.S.A. 2017 Supp. 21-5839. At a later hearing, the district court imposed a controlling
sentence of 13 months in prison on Ingram for the felony theft conviction with lesser
concurrent terms for the other convictions and placed him on probation for 24 months,
consistent with the sentencing guidelines and Ingram's minimal criminal history. The
district court found that restitution would be unworkable because of the sizeable amount
of the loss and Ingram's ongoing financial obligations, including child support. Ingram
has appealed.


       On appeal, Ingram does not challenge his conviction or sentence for theft. Rather,
he says the State presented insufficient evidence to the jury to support his convictions for
identity theft and unlawful use of a computer. In reviewing a sufficiency challenge, we
construe the evidence in a light most favorable to the party prevailing in the district court,
here the State, and in support of the jury's verdicts. An appellate court will neither
reweigh the evidence generally nor make credibility determinations specifically. State v.
Jenkins, 308 Kan. 545, Syl. ¶ 1, 422 P.3d 72 (2018); State v. Butler, 307 Kan. 831, 844-
45, 416 P.3d 116 (2018); State v. Pham, 281 Kan. 1227, 1252, 136 P.3d 919 (2006). The
issue for review is simply whether rational jurors could have found the defendant guilty
beyond a reasonable doubt. Butler, 307 Kan. at 844-45; State v. McBroom, 299 Kan. 731,
754, 325 P.3d 1174 (2014).


       We turn first to the identity theft conviction. Pertinent here, the identity theft
statute criminalizes:
       "[O]btaining, possessing, transferring, using, selling or purchasing any personal
       identifying information, or document containing the same, belonging to or issued to
       another person, with the intent to:


                                                   3
              (1) Defraud that person, or anyone else, in order to receive any benefit; or
              (2) misrepresent that person in order to subject that person to economic or bodily
       harm." K.S.A. 2020 Supp. 21-6107(a).


In turn, "personal identifying information" is broadly defined to include among other
things a person's name, account numbers, passwords, and electronic codes or identifiers.
K.S.A. 2020 Supp. 21-6107(e)(2).


       The State charged Ingram under K.S.A. 2017 Supp. 21-6107(a)(2), so it had to
show he harbored an intent to misrepresent Chen and to subject Chen to economic harm.
On appeal, Ingram contends the evidence did not establish some desire or intent on his
part to harm Chen. Ingram points to his explanation to the detective that he needed the
money he drained from Chen's account to pay his own financial obligations. He says
that's different from having an intent to subject Chen to economic harm. We disagree.


       The criminal code defines "with intent" and "intentionally" as a culpable state of
mind evincing a "conscious objective or desire to engage in the conduct or cause the
result." K.S.A. 2020 Supp. 21-5202(h). Here, Ingram had a conscious or deliberate design
or desire to take money without permission from another person's bank account to pay his
own debts. Doing so would necessarily inflict economic harm on that person, since
Ingram knew he was depriving that person of the money. In short, the intent to do the
former inevitably caused the latter. Although Ingram's primary purpose may have been
his own financial gain, that gain subjected Chen to an equivalent financial loss or harm.
Those are mutual and interlocking results that Ingram intended precisely because they are
entirely predictable and inseparable consequences of his criminal acts. So Ingram's
economic gain and Chen's economic harm are two sides of the same stolen coin. Ingram
doesn't get a pass because he was more interested in his own gain than in Chen's
concomitant loss.



                                                   4
       Next, Ingram contends the State failed to prove computer theft because the trial
evidence did not show that he used a computer to access Chen's bank account or to
transfer money out of it. The argument gives far too narrow a reading to the controlling
statutory language. In K.S.A. 2020 Supp. 21-5839(a)(2), the Legislature criminalized
"us[ing] a computer, computer system, computer network or any other property for the
purpose of devising or executing a scheme or artifice with the intent to defraud or to
obtain money, property, services or any other thing of value by means of false or
fraudulent pretense or representation." Here, the bank representative's testimony and the
documentary evidence established that Ingram electronically invaded the bank's computer
system using Chen's identification information and took money from his account without
permission. How Ingram specifically accessed the bank's system does not matter; his use
of the bank's computerized accounts is sufficient to establish the crime.


       Ingram does not otherwise dispute the evidence supporting the jury's verdict. The
concession makes sense. Ingram plainly executed a scheme to obtain money by false
pretenses, since he represented himself to the bank's system as Chen when he deployed
Chen's identification information to access the account.


       The State presented sufficient evidence to support both the identity theft charge
and the unlawful use of a computer charge. We, therefore, affirm those convictions and
the resulting sentences.


       Affirmed.




                                             5